 

 
Exhibit 10.2


CONVERSION AND TERMINATION AGREEMENT


THIS CONVERSION AND TERMINATION AGREEMENT ("Agreement"), dated as of the 29th
day of June, 2010 (the "Effective Date"), is made and entered into by and among
WestMountain Asset Management, Inc., a Colorado corporation (the "Company"), and
BOCO Investments, LLC (the "Holder").


WITNESSETH:


WHEREAS, the Company issued a certain Promissory Note to Holder on June 30, 2010
in the amount of five hundred thousand Dollars and no Cents ($500,000), a copy
of which is attached hereto and incorporated herein as Exhibit A (the "Note");


WHEREAS, the total outstanding principal and interest accrued on the Note as of
the Effective Date is five hundred twenty-four thousand five hundred and twenty
Dollars and fifty-five Cents ($524,520.55) (the “Total Outstanding Amount”);


WHEREAS, the Holder desires, on the terms and subject to the conditions set
forth in this Agreement, to (i) convert the Total Outstanding Amount into shares
of common stock, par value $.001 per share, of the Company ("Common Stock") (the
“Conversion”), and (ii) terminate the Note effective as of the closing of the
Conversion.


NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties set forth herein and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:


AGREEMENT


1.           Conversion of Notes.  At the closing of the Conversion, Holder
hereby agrees that the Total Outstanding Amount shall be converted into that
number of shares of Common Stock determined by dividing (a) the Total
Outstanding Amount by (b) one Dollar and fifteen Cents ($1.15) (the "Common
Stock Amount"), which equals four hundred fifty-five thousand six hundred and
fifty-two (455,652) shares.


2.           Document to be Delivered by Holder.  At the closing of the
Conversion, Holder shall deliver to the Company the originally executed Note or
a lost note affidavit in a form satisfactory to the Company.


3.           Termination of Note.  Upon receipt of the Common Stock Amount by
Holder, Holder and the Company hereby terminate, by mutual agreement and
effective as of the closing of the Conversion, the Note.  From and after the
closing of the Conversion, no party thereto shall have any further rights,
privileges, liabilities or obligations of any nature whatsoever with respect to,
in connection with or otherwise arising under the Note.

 
 

--------------------------------------------------------------------------------

 



4.           Representations and Warranties of Holder.  Holder hereby represents
and warrants to the Company that, as of the Effective Date and as of the closing
of the Conversion:


a. Holder is the beneficial and record owner of the Note and owns the Note free
and clear of all security interests, liens, pledges, claims, charges, escrows,
encumbrances, rights of first refusal, mortgages, indentures, security
agreements or other encumbrances of any kind or nature whatsoever.


b. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Holder.


c. Holder has the requisite power and authority to enter into, and consummate
the transactions contemplated by, this Agreement.


d. This Agreement has been duly executed and delivered by Holder and constitutes
a legal, valid and binding obligation of Holder, enforceable against Holder in
accordance with its terms and conditions.


e. The execution, delivery and performance of this Agreement by Holder, and the
consummation of the transactions contemplated hereby, will not require any
notice to, or consent, waiver, authorization or approval from, any other person
or entity.


5.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Holder that, as of the Effective Date and as of the
closing of the Conversion:


a. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of the Company.


b. The Company has the requisite power and authority to enter into, and
consummate the transactions contemplated by, this Agreement.


c. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms and conditions.


d. The execution, delivery and performance of this Agreement by the Company, and
the consummation of the transactions contemplated hereby, will not require any
notice to, or consent, waiver, authorization or approval from, any other person
or entity.


       6.     Miscellaneous.


a. The validity, performance, construction and effect of this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Colorado, without giving effect to its principles of conflicts of law.  Any
proceeding to enforce, interpret, challenge the validity of, or recover for the
breach of any provision of, this Agreement shall be brought and litigated
exclusively in a state or federal court having subject matter jurisdiction and
located in Denver, Colorado and the parties hereto expressly waive any and all
objections to personal jurisdiction, service of process or venue in connection
therewith.

 
2

--------------------------------------------------------------------------------

 





b. This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and permitted assigns, including but not limited
to, any successor or permitted assign of the Note.
c. All agreements, representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the Conversion.


d. Holder may not assign or transfer any rights or obligations under this
Agreement without the prior written consent of the Company, which may be granted
or withheld in the sole discretion of the Company; provided, however, no prior
written consent shall be required if the Holder assigns this Agreement to any
single transferee of the Note and such transferee executes a written joinder
agreement to this Agreement in form and substance satisfactory to the
Company.  Notwithstanding the foregoing, the last sentence of Section 3 and this
Section 7(d) shall in no way be construed to amend or waive the provisions in
any other contract or instrument, including without limitation, the Note, which
limits or restricts in any manner the assignment or transfer of the Note.


e. If at any time any provision of this Agreement is determined to be invalid,
unenforceable or illegal by any court, public authority, governmental department
or agency, or other forum, such adjudication shall not affect the remaining
portions of this Agreement, and this Agreement shall be construed as if such
invalid, unenforceable or illegal provision had never been contained herein.


f. This Agreement supersedes any and all prior agreements and understandings
among the parties, whether written or oral, with respect to the subject matter
hereof and thereof and sets forth the entire agreement and understanding among
the parties as to the subject matter hereof and thereof.


g. No amendment or modification to any of the terms, covenants, representations,
warranties, or conditions of this Agreement shall have any affect whatsoever
unless it results from a written instrument signed by each of the parties
hereto.


h. This Agreement may be executed in multiple original or facsimile
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.


[Signature Page Follows]
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 


 

 
"COMPANY"
     
WestMountain Asset Management, Inc., a Colorado corporation
     
By: /s/ Brian
Klemsz                                                                
 
Brian Klemsz, President
     
"HOLDER"
     
BOCO Investments, LLC
     
By: /s/ Joseph C.
Zimlich                                                                
     
Name:    Joseph C. Zimlich                                                      
     
Title:  President of Managing
Member                                                                
   




 
4

--------------------------------------------------------------------------------

 
